Case 2:85-cv-04544-DMG-AGR Document 572-9 Filed 06/26/19 Page 1 of 6 Page ID
                                #:29472




                      EXHIBIT 22
Case 2:85-cv-04544-DMG-AGR Document 572-9 Filed 06/26/19 Page 2 of 6 Page ID
                                #:29473




                                                                       131
                                 Exhibit 22
Case 2:85-cv-04544-DMG-AGR Document 572-9 Filed 06/26/19 Page 3 of 6 Page ID
                                #:29474




                                                                       132
                                 Exhibit 22
Case 2:85-cv-04544-DMG-AGR Document 572-9 Filed 06/26/19 Page 4 of 6 Page ID
                                #:29475




                                                                       133
                                 Exhibit 22
Case 2:85-cv-04544-DMG-AGR Document 572-9 Filed 06/26/19 Page 5 of 6 Page ID
                                #:29476




                                                                       134
                                 Exhibit 22
Case 2:85-cv-04544-DMG-AGR Document 572-9 Filed 06/26/19 Page 6 of 6 Page ID
                                #:29477




                                                                       135
                                 Exhibit 22
